DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-14, 16-20, 26, 27 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A circuit device comprising: a first layer comprising a dielectric; and a second layer of a metal on the first layer, the second layer comprising: a first sub-layer of the metal, the first sub-layer comprising a first average grain size, wherein the first sub-layer of the metallization layer which spans at least 5% of a thickness of the second layer; a second sub-layer of the metal, the second sub-layer comprising a second average grain size, wherein the second sub-layer spans at least 5% of the thickness of the second layer, the second average grain size smaller than the first average grain size; and a third sub-layer of the metal, the third sub-layer comprising a third average grain size, wherein the third sub-layer spans at least 5% of the thickness of the second layer; wherein: a first difference between the first average grain size and the second average grain size is at least 10% of the first average grain size; and a second difference between the third average grain size and the second average grain size is at least 10% of the third average grain size.
          Therefore, claim 1 and its dependent claims 2-4, 6-8, 26, 27 are allowed. 

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 9 with the allowable feature being; A method comprising: forming, on a first dielectric layer, a first sub-layer of a second layer of a metal, wherein at least a portion of the first sub-layer is formed based on a first metallization condition; forming a second sub-layer of the second layer, wherein at least a portion of the second sub-layer is formed based on a second metallization condition; and performing an etch through the second sub-layer toward the first sub-layer; wherein: the first sub-layer spans at least 5% of a thickness of the second layer; the second sub-layer spans at least 5% of the thickness of the second layer; a first average grain size of the first sub-layer is larger than a second average grain size of the second sub-layer, the second average grain size smaller than the first average grain size; and a difference between the first average grain size and the second average grain size is at least 10% of the first average grain size.
          Therefore, claim 9 and its dependent claims 10-14, 16-19 are allowed.

; A system comprising: a circuit device comprising: a first layer comprising a dielectric; and a second layer of a metal on the first layer, the second layer comprising: a first sub-layer of the metal, the first sub-layer comprising a first average grain size, wherein the first sub-layer spans at least 5% of a thickness of the second layer; a second sub-layer of the metal, the second sub-layer comprising a second average grain size, wherein the second sub-layer spans at least 5% of the thickness of the second layer, the second average grain size smaller than the first average grain size; and a third sub-layer of the metal, the third sub-layer comprising a third average grain size, wherein the third sub-layer spans at least 5% of the thickness of the second layer; wherein: a first difference between the first average grain size and the second average grain size is at least 10% of the first average grain size; and a second difference between the third average grain size and the second average grain size is at least 10% of the third average grain size; and a circuit board coupled to the circuit device, the circuit board to communicate a signal with a metallization structure of the second layer.
          Therefore, claim 20 is allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/
Primary Examiner, Art Unit 2847